Mr. Justice Gordon
delivered the opinion of the court February 7th, 1887.
As a statement of one of these cases will exhibit the'principles which induced .the court below to enter judgment for the defendant in each of them, we need not multiply words by a repetition of their several histories.
A municipal claim for paving and curbing, was filed October 10th, 1876. On September 6th, 1881, a sci.fa. was issued,, and on October 21st, 1881, an affidavit of defence was filed. On the 5th of June, 1885, the claim not having been reduced to judgment, a judgment of revival was entered under the Act of June 27th, 1883. On September 25th, 1886, a rule was entered to strike off the judgment of revival, entered as above stated, and on the 9th of the following October, the rule was made absolute. November 8th, 1886, the case was called for trial, and on the same day the jury, by direction of the court, found a verdict for the defendant. The contention on part of the plaintiff was that the expiration of the lien was prevented b.y the operation of the Act of June 27th, 1883, which Act is in the following language, to wit:
Section 1. Be it enacted, etc., that every writ of scire facias, which has been issued within the past five years, or which may hereafter be issued upon a municipal claim for the recovery of any sum of money, the subject of a municipal lien in cities of the first class, shall have the additional force and effect of a writ of scire facias to revive and continue the lien of said claim for a period of five years from the date of said writ, and when said writ of scire facias shall have been served by the sheriff, by a posting and advertising, or otherwise, as now provided by law, the prothonotary of the court shall, at any time, on the order of the plaintiff’s attorney filed in the cases, enter a judgment that the lien of said claim shall be revived and continued for the further period of five years from the entry thereof; which said judgment'may be entered thereon, pending the determination of the issues raised in such case, and shall have the *299same force and effect as if entered on a distinct scire facias to revive tlie lieu of such claim.
We agree with the court below that this Act is unconstitutional. Without dwelling on the various points at which, as the learned judge shows, this Act directly conflicts with fhe constitution, we content ourselves with pointing out one of them. Article 8, sec. 7, clause 1: “The General Assembly shall not pass any local or special law authorizing the creation, extension, or inpairing of liens.” That the Act above set forth is local we need not spend time in proving, for this will, no doubt, be admitted. So, that it is designed to extend the liens of municipal claims that otherwise would have expired by force of previous statutory provisions, is not a matter of question, as that is the special and sole intention of the Act; the very purpose for which it was passed. It thus appearing that this statutory measure is, in the particular stated, in direct conflict with the supreme law of the commonwealth, nothing more need be said in justification of the judgment of the court below.
The several judgments are affirmed.